The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION 
Applicant's submission filed on 2-11-2021 was received.  Claims 1-20 are pending with claims 3-5, 10-20 withdrawn.  Claims 1-2 and 6-9 are examined in this action. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 6-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In re Claim 1, it is unclear what is or is not a LISM material.  The specification states:

    PNG
    media_image1.png
    304
    791
    media_image1.png
    Greyscale


Applicant has not fully defined what is or is not a LISM material.  This definition leaves open the possibility of other terms/materials.  For example, applicants use of the terms “sometimes” or “may” and “not be limited to” allow for scope beyond what is listed.  In other words, Applicant’s definition of what is a LISM is open and not fully defined.  The claims were examined as best understood.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0010950 Maderia in view of US 2014/0290731 to Aizenberg et al or US 2015/0175814 to Aizenberg (hereinafter Aizenberg ‘814). 

In re Claim 1, Maderia teaches that it is old and well known to coat at least one razor component with a material for preventing microbial or fungal or bacteria growth on the component (see Maderia Paras 0103-0105 teaches placing an anti-microbial coating which may exhibit antifungal and antibacterial properties on an elastomeric razor handle or tooth brush – in addition Maderia teaches that it is old and well known to coat razor blades to prevent corrosion – see Para. 0036).  Maderia does not teach the specific coating of a layer of LISM material disposed thereon.

However, Aizenberg teaches that SLIPS can be used as anti-bacterial surfaces due to the poor adhesion of the bacterial/bio-films with the SLIPS (see Aizenberg, Para 0304; 0308; 331-334; 339-343).  It would have been obvious to one of ordinary skill in the art, at the time of the invention to replace anti-bacterial coating of Maderia with the anti-bacterial coating (SLIPS) of Aizenberg.  Doing so is a simple substitution of one known element (one anti-bacteria coating) for another (a different anti-bacteria coating- SLIPS) to obtain predictable results (prevent bacteria build up due to poor adhesion surfaces created by SLIPS).   



In re Claim 2, Maderia in view of Aizenberg or Aizenberg ‘814, for the reasons above in re Claim 1, teaches wherein said at least one razor component comprises a handle (see Maderia, Para. 0105).  In addition, Maderia in view of Aizenberg or Aizenberg ‘814, for the reasons above in re Claim 1, teaches coating the following razor components:  a razor blade, each blade having a blade edge and a blade body (see Maderia, Para 0016), a blade support, a housing (see Maderia, Para 0016), a frame, a guard, a cap, a lubricating strip, a lubricating ring, a clip (see Maderia, Para 0016), a 

In re Claim 6, Maderia in view of Aizenberg or Aizenberg ‘814, for the reasons above in re Claim 1, teaches wherein said at least one razor component is the frame and the frame is made of a hard plastic (Maderia teaches an elastomeric razor handle, which under the broadest reasonable interpretation is a plastic frame) and said at least one layer of LISM is disposed on an outer surface of said frame (see Maderia, Para 0105).

In re Claim 7, Maderia in view of Aizenberg, for the reasons above in re Claim 1, teaches wherein said razor component is a blade body (see Maderia, Para 0016) and said at least one layer of LISM material is disposed directly on a substrate of said body, on top of one or more interlayers deposited on said substrate, in between one or more outer layers and said substrate (see Maderia, Para 0015, 0047, 0094).  It would have been obvious to one of ordinary skill in the art to add two coatings having different colors.  The motivation to combine is to provide a color system where a user understands when the blade is unsafe to use (see Maderia, Para 0094) once a coating is worn off.  

In re Claim 8, Maderia in view of Aizenberg, for the reasons above in re Claim 1, teaches wherein said at least one razor component is a blade support (see Maderia, .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0010950 Maderia in view of Aizenberg et al and further in view of US 2009/0188816 to Purohit and US 2011/0099831 to Parisi and US 2009/0025512 Maderia (Maderia ‘512). 

In re Claim 9, Maderia in view of Aizenberg, for the reasons above in re Claims 1-2, does not explicitly teach said at least one razor component is a guard and said at least one layer of LISM material is disposed on an outer surface of said guard.  However, Maderia does disclose depositing antibacterial layers on may be include cartridge clips, blade supports, razor blade bodies, razor blade flanks, bent blades, razor handles, or any combination thereof (see Maderia, Para. 0016).

Further, Purohit teaches bacterial buildup on a wet razor blade (see Purohit, Para 0022).  Parisi teaches spraying a sanitizer on the razor cartridge (see Parisi, Para. 0027 and Fig. 5).  Maderia ‘512 teaches that it is known to construct a razor cartridge #32 that includes a guard member #38.  Because the guard is located adjacent to the razor blade and on the cartridge, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to coat the guard with the anti-bacterial coating taught by Aizenberg.  The Examiner notes that it would have been obvious to one of ordinary skill in the art to coat any part of the razor assembly, including the guard.  The .  

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0025512 Maderia (Maderia ‘512) in view of US 2015/0175814 to Aizenberg (Aizenberg ‘814).

In re Claim 1, Maderia ‘512 teaches that it is old and well known to coat at least one razor component with a material for preventing corrosion microbial or fungal or bacteria growth on the component (see Maderia ‘512 Para 0002).  Maderia does not teach the specific coating of a layer of LISM material disposed thereon.

However, Aizenberg ‘814 teaches that SLIPS can be used as an anti-corrosion coating on metals (see Para. 0241).  It would have been obvious to one of ordinary skill in the art, at the time of the invention to replace anti-corrosion coating of Maderia 512 with the anti-corrosion coating (SLIPS) of Aizenberg 814.  Doing so is a simple substitution of one known element (one anti-corrosion coating) for another (a different anti-corrosion coating: SLIPS) to obtain predictable results (prevent corrosion).   

Response to Arguments
Applicant's arguments filed 2-11-2021 have been fully considered but they are not persuasive.
The Examiner notes that the rejection over the pending claims were previously affirmed in the 8-1-2019 Paten Board Decision.  A patent owner or applicant may be precluded from seeking a claim that is not patentably distinct from a claim that was finally refused or canceled during an administrative trial or federal court proceeding under the doctrine of res judicata. See 37 CFR 42.73(d)(3).
A patent owner or applicant may be precluded from seeking a claim that is not patentably distinct from a claim that was previously rejected if the rejection was affirmed on appeal and the decision on appeal became final. A res judicata rejection should be applied only when the earlier decision was a decision of the Patent Trial and Appeal Board (or its predecessor Board) or any one of the reviewing courts and when there is no opportunity for further court review of the earlier decision. See In re Hitchings, 342 
The Claims have not been amended since the 8-1-2019 Patent Board Decision.  The current arguments are not directed towards the prior affirmance.  As such, Applicant has not provided a proper response per MPEP 1214.01. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786.  The examiner can normally be reached on Monday - Friday, 8:30 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN G RILEY/Primary Examiner, Art Unit 3724